             UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                            GAINESVILLE DIVISION


JESSIE LONG,
            Plaintiff,
v.                                            Case No. 1:19cv10-MW/CAS
SHERIFF SADIE DARNELL,
ET AL.,


            Defendants.
__________________________/
       ORDER ADOPTING REPORT AND RECOMMENDATION
      This Court has considered, without hearing, the Magistrate Judge’s

Report and Recommendation. ECF No. 6. Upon consideration, no objections

having been filed by the parties,

      IT IS ORDERED:
      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This case is DISMISSED

without prejudice for failure to comply with a court order and failure to

prosecute.” The Clerk shall close the file.


      SO ORDERED on May 27, 2019.
                                     s/Mark E. Walker               ____
                                     Chief United States District Judge
